Citation Nr: 0408698	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  95-30 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

(The issue of entitlement to waiver of recovery of an 
overpayment of pension benefits is the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of January 1995 
which denied service connection for PTSD, and found that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a low back disability.


FINDINGS OF FACT

1.  There is credible supporting evidence of a service 
stressor leading to currently diagnosed PTSD.

2.  A claim for service connection for a low back disability 
was denied by an unappealed RO decision in May 1973.  
Evidence since that decision is cumulative or redundant, or 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

2.  New and material evidence to reopen a claim for service 
connection for a low back disorder has not been received.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran had active service in the Army from June 1966 to 
March 1968.  Service personnel records show that he served in 
Vietnam from March 1967 to March 1968.  During his Vietnam 
service, he was assigned to the 528th Quartermaster Company 
beginning in March 1967 (where he performed duties as a 
supply specialist, and later as a heavy truck driver), and 
from early December 1967 to March 1968 he was assigned to the 
261st Transportation Company (where his primary duty involved 
stock control). 

Service medical records show that in late December 1967 (when 
the veteran was in Vietnam) he was treated for several cuts 
sustained the night before when he fell into barbed wire.  
Service medical records show no low back or psychiatric 
disorder.  No motor vehicle accident was reported and no low 
back injury was reported.  On the report of medical history 
for the March 1968 service separation examination, the 
veteran denied a history of recurrent back pain or 
psychiatric problems.  The objective March 1968 separation 
examination noted the spine and psychiatric system were 
normal.  

In March 1973, the veteran initially claimed service 
connection for a back disorder.  He said he injured his back 
in a jeep accident in Vietnam in 1967 and had been treated.  
He said that after discharge he reinjured his back in an auto 
accident, and again in another auto accident.  

In a May 1973 rating decision, the RO denied service 
connection for residuals of a back injury.  The veteran did 
not appeal that determination.

In February 1994, the veteran claimed service connection for 
PTSD, and he also applied to reopen a claim for service 
connection for residuals of a back injury.  

In February 1996, the RO received medical records from Grady 
Memorial Hospital, showing that the veteran was treated in 
December 1977 for back pain due to trauma.  He had been in a 
car accident that day.  He had been hit while sitting in a 
car.  On examination, there was pain to palpation of the 
lower back, with reduced range of motion.  X-rays were 
negative.  

VA treatment records dated from 1986 to 1994 show the 
veteran's treatment for numerous complaints.  According to an 
outpatient note dated in October 1990, the veteran complained 
of back pain since a motor vehicle accident in June 1989.  In 
January 1994, the veteran complained of low back pain for the 
past three days.  In February 1994, he complained of low back 
pain radiating down to the hip and leg.  X-rays disclosed 
minimal degenerative changes with spurring at L3-4 and L4-5.  

In May 1994, VA psychiatric and physical examinations were 
conducted.  On the psychiatric examination, the veteran said 
that he had been in many places in Vietnam, on temporary duty 
assignments, involving supply, servicing, and transportation.  
He reported that he had had back trouble ever since turning a 
jeep over in Vietnam.  He said he thought a lot about events 
in Vietnam.  He had never been in a combat situation, but had 
been mortared from time to time and shot at, and had 
performed guard work.  The psychiatric diagnosis was anxiety 
reaction; the doctor said that PTSD was not found on the 
current examination.  On the physical examination, the 
veteran said he had low back discomfort.  The pertinent 
diagnosis was history of low back pain syndrome, with minimal 
degenerative changes and spurring at L3-4 and L4-5.

The veteran was hospitalized in a VA facility in May 1995, 
for treatment of substance abuse, primarily for cocaine 
abuse.  He was again hospitalized for substance abuse 
treatment from June to July 1995.  

The veteran was hospitalized in a VA substance abuse 
treatment program in May 1995 and again from June to July 
1995.  A history of chronic low back pain was noted.  He had 
been unemployed for a year, as the result of a urine test at 
his previous job, and was separated from his wife.  The final 
assessment was cocaine dependence and alcohol dependence, 
improved.  It was noted that possible PTSD was to be ruled 
out.  

Outpatient treatment records show that in November 1995, he 
complained of persistent low back pain, status post trauma in 
the military.  The assessment was low back pain with mild 
osteoarthritis.  He was also noted to have PTSD.  

An RO hearing was held in January 1996.  The veteran reported 
having been subjected to many mortar attacks while in 
Vietnam.  He also said that a lot of his friends had been 
wounded, and he had seen sniper fire.  He also said he had 
been in a jeep accident where the jeep had flipped over, and 
the occupants had to dive out.  He said he had a lot of back 
problems after that.  He said he was treated at the 
dispensary with injections for his back pain.  

In February 1996, the veteran underwent a psychological 
evaluation in connection with a claim for disability benefits 
from the Social Security Administration (SSA).  Following a 
battery of tests and a personal interview, the examiner 
recorded diagnoses of alcohol dependence, in remission; 
polysubstance dependence, said to be in remission; chronic 
PTSD; and depressive disorder secondary to PTSD.  The 
specific stressor resulting in the diagnosis of PTSD was not 
reported; although there was a reference to combat and 
related traumatic experiences in Vietnam.  

The veteran was hospitalized in a VA PTSD program for 
treatment of psychiatric symptoms.  He was also noted to have 
low back pain syndrome, with degenerative joint disease.  
Mild degenerative changes were shown on X-rays.  

VA outpatient treatment records dated in 1996 show that in 
August 1996, the veteran complained of an acute exacerbation 
of low back pain.  Later, he said he had a long history of 
back pain (30 years) since a jeep wreck.  In November 1996, 
he was seen for follow-up of a history of 30 years of chronic 
low back pain, with an increase in symptoms secondary to a 
fall.  A long history of low back pain for more than 30 years 
was also reported in February 1998.  The assessment was 
chronic low back pain.  In May 1998, myofascial low back pain 
was noted.  

VA treatment records dated from 1999 to 2002 show the 
veteran's treatment for PTSD and back problems.  During 2002, 
he was hospitalized from April to May; from June to August; 
and during October, primarily for treatment of PTSD.  Also 
noted as a general medical condition was low back pain, which 
the veteran reported began in 1968, with back injury 
secondary to fall from a jeep.  

In stressor statements, including those received in January 
1996 and August 1998, the veteran reported his stressors in 
Vietnam included exposure to sniper fire while on perimeter 
guard duty, rocket and mortar attacks, an incident in which 
he was caught in barbed wire during a rocket attack, seeing 
close friends wounded and dying, and the deaths of two close 
friends (identified by name) from grade school.  

In October 2002, the U.S. Armed Services Center for Unit 
Records Research (CURR) responded to a request for 
verification of the veteran's claimed stressors.  The CURR 
was not able to verify most of the incidents specifically 
involving the veteran.  The two individuals he identified as 
close friends killed were killed in October 1970 and March 
1971, after the veteran's discharge from service.  During the 
period the veteran's base camp location for the 261st 
Transportation Company was in Long Binh, the Ammunition 
Supply Depot at Long Binh received mortar and rocket rounds, 
and an enemy force also attacked the depot.  Four U.S. 
military personnel were injured.  

In January 2003, a psychiatric evaluation was conducted for 
the VA by QTC Medical Services.  The veteran gave a history 
of Vietnam service experiences.  Diagnoses were PTSD and 
alcohol dependence.  The veteran also mentioned that he hurt 
his back when a jeep turned over in service.  

The veteran was again hospitalized in February 2003, with 
diagnoses of PTSD, major depression, and alcohol dependence 
in partial remission.




II.  Analysis

A.  Service Connection for PTSD

With respect to the veteran's claim for service connection 
for PTSD, the file shows that there has been adequate VA 
compliance with the notice and duty to assist provisions of 
the law.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

While a 1994 VA examination found no PTSD, VA medical 
examination and treatment records from 1995 to 2003 show 
repeated diagnoses of PTSD (along with other diagnoses).  
Clinicians have related the PTSD diagnosis to service 
stressors in Vietnam.  The Board finds that there is a 
satisfactory medical diagnosis of PTSD, medically linked to 
claimed service stressors, and thus the outcome of the case 
turns on whether a causative service stressor has been 
substantiated.

The evidence does not show that the veteran directly engaged 
in combat with the enemy; consequently, his assertions of 
service stressors are not sufficient to establish their 
occurrence.  Rather, his alleged service stressors would have 
to be established by official service records or other 
credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  Under DSM-
IV, concerning a diagnosis of PTSD, a sufficient stressor is 
one in which a person has been exposed to a traumatic event 
in which the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others; and the person's response 
involved intense fear, helplessness, or horror.  See 38 
C.F.R. § 4.125; Cohen, supra.

In this particular case, many of the veteran's reported 
stressors have not been verified.  Nevertheless, among the 
reported stressors, the veteran has consistently reported 
being subjected to mortar and rocket attacks when stationed 
in Vietnam.  The CURR was able to verify that while the 
veteran was assigned to Long Binh, the ammunition depot was 
fired upon and attacked.  The recent court decision in 
Pentecost, supra, held that a rocket attack at a large base 
may be a sufficient PTSD stressor, and a veteran's claimed 
personal exposure to the rocket attack will be satisfactorily 
corroborated by his presence with his unit which was known to 
be generally exposed to the rocket attack.  In the present 
case, the veteran's claimed stressor of exposure to rocket 
and mortar attacks in Vietnam appears to be satisfactorily 
corroborated by CURR documents.  All considered, the Board 
finds satisfactory proof of a service stressor.

In sum, the medical evidence shows an acceptable diagnosis of 
current PTSD which is medically linked to a substantiated 
service stressor.  All elements for service connection for 
PTSD are established.  The Board concludes that PTSD was 
incurred in service, warranting service connection.  The 
benefit-of-the-doubt rule has been applied in reaching this 
decision.  38 U.S.C.A. § 5107(b).

B.  New and Material Evidence-Low Back Disability

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his application to reopen 
his claim for service connection for a low back disability.  
Specific types of evidence and information required were 
discussed at his RO hearing.  Identified relevant medical and 
other records have been obtained.  Where a claim for service 
connection has been previously denied, a VA examination is 
not warranted prior to the claim being reopened by new and 
material evidence.  The Board is satisfied that the notice 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection for a low back disability was denied by 
the RO in May 1973.  The veteran did not appeal that 
determination, and it is final, with the exception that a 
previously denied claim may be reopened by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet.App. 27 (1996); Manio v. Derwinski, 1 Vet.App. 
140 (1991).

During the time applicable to the present case, "new and 
material evidence" is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  38 C.F.R. § 3.156(a) (2001).

Evidence of record at the time of the 1973 RO decision 
included service medical records from the veteran's 1968-1970 
active duty, and these showed a normal back and no injury to 
the back.  In his initial 1973 claim for service connection, 
the veteran asserted he injured his back in a jeep accident 
in service, and he also reported two post-service injuries to 
the back.  

Evidence received since the 1973 RO decision includes medical 
records of yet another post-service back injury, this time in 
1977.  While this is new evidence, it goes against the claim 
for service connection, and it is not material evidence.  
Numerous other post-service medical records, dated to 2003, 
show an ongoing low back disorder.  The existence of a post-
service back condition was known at the time of the prior RO 
decision, and to this extent the additional medical evidence 
is cumulative or redundant, not new evidence.  Vargas-
Gonzales v. West, 12 Vet.App. 321 (1999).  Moreover, the 
additional medical records do not link the current low back 
condition to service, and thus they are not material 
evidence.

Since the 1973 RO decision, the veteran has submitted more 
statements asserting that his current low back disorder is 
due to a service injury.  Some of his lay assertions are 
found in his recited medical histories transcribed in the 
post-service medical reports.  These contentions by the 
veteran are cumulative or redundant, not new evidence.  Id.  
Moreover, they are not material evidence since, as a layman, 
the veteran has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  

Thus, the Board concludes that new and material evidence has 
not been submitted to reopen the claim for service connection 
for a low back disorder, and the May 1973 RO rating decision 
remains final.


ORDER

Service connection for PTSD is granted.

The application to reopen a claim for service connection for 
a low back disorder is denied.




	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



